DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The examiner suggests inserting the following paragraph at the beginning of the specification:
	This application is a national stage application claiming priority to PCT/EP2018/084329, now WO2019/115514, filed on December 11, 2016, which claims priority to European Patent Application Serial No. EP17206537.7, filed on December 11, 2017.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner suggests amending “the distribution motor” (see line 22) to “the distribution rotor” and insert a comma at the end on line 32.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The examiner suggests amending “the second pre-activation compartment” (see lines 11 and 18) to “a next pre-activation compartment”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The examiner suggests amending “the second pre-activation compartment” (see lines 10 and 17) to “a next pre-activation compartment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation of a distribution device, and the claim also recites being preferably a solenoid valve which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation of syringes, and the claim also recites preferably made of plastic which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation of filters, and the claim also recites preferably made of sintered glass, plastic or metal mesh, or any porous material which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation of a method wherein the step n) is repeated, and the claim also recites preferably it is repeated at least twice, more preferably step n) is repeated 5 times. which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1-7, 10-16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art references are Lebl et al. (Economical Parallel Oligonucleotide and Peptide Synthesizer – Pet Oligator, 2007), Von Stetten et al. US 9, 457,359 B2), Yamada (US 8,152,707 B2) and Phelps (US 2007/0110637 A1).
	Regarding claim 1, Lebl et al. discloses a device for parallel oligomer synthesis, the device comprising: a centrifuge, the centrifuge comprising a plurality of reactor holders (rotor with openings), the reactor holders being configured to retain reactors (wells) at an angle, a plurality of reactors (wells), the reactors (wells) having upper ends and lower ends (see Abstract; Introduction and Results and Discussion).
Von Stetten et al. discloses a device (100) comprising: a centrifuge (two bodies, 110 and 120), and a cavity with a siphon (see Abstract; figures 1A, 1B, 4A and 4I, column 9, line 46 through column 12, line 20; column 15, lines 56-60; and column 16, line 65 through column 17, line 6).
	Yamada discloses a centrifuge (20) comprising a plurality of reactor holders (3), the reactor holders (3) being configured to retain reactors (4) at an angle, a plurality of reactors (4), the reactors (4) having upper ends and lower ends, a distribution rotor (5), a driving motor (1), the driving motor (1), the centrifuge (20) and the distribution rotor (5) having the same common axis, the driving motor (1) being configured to enable a synchronized rotation of the centrifuge (20) and the distribution rotor (5), a dosing device, the dosing device comprising a cleaning liquid supply path (9), and a dosing pump (6), the dosing pump being configured to measure the exact quantity of cleaning liquid the dosing pump (6) being connected to the cleaning liquid supply path (9), and a control device (11), the control device (11) is used to switch on a power supply for operation of the dosing pump (6) (see Abstract; figures 1-5 and column 6, line 45 through column 9, line 3).
	Phelps discloses a device comprising: a plurality of reactor holders (reaction well cavities, 52), a plurality of reactors (reaction wells, 12), a drive motor (14), a dosing device (stationary reagent delivery station, 20), the dosing device (20) comprising a distribution valve (28), and a dosing pump (fluid pump 22), the dosing pump (22) being configured to measure the exact quantity of liquid reagents, the dosing pump (22) being connected to the distribution valve (28), the distribution valve (28) being connected to stock solutions of reactants and/or solvents and/or activating reagents and/or coupling reagents, and a control device (pump controller, 34) (see Abstract; figures 1-14 and paragraph 0027-0051).
	The prior art references fail to disclose a device comprising: a centrifuge, the centrifuge comprising a plurality of reactor holders, the reactor holders being configured to retain reactors at an angle, and a plurality of holders for siphon based outflows, a plurality of reactors, the reactors having upper ends and lower ends, the lower ends comprising nozzles, the reactors being positioned at an angle in the reactor holders, a plurality of siphon based outflows, the siphon based outflows having first ends and second ends, the first ends being connected to the nozzles of the lower ends of reactors, and the siphon based outflows being configured to work on a siphoning principle, a distribution rotor, the distribution rotor being provided with pre-activation compartments at its outer circumference, the pre-activation compartments being provided with grooves directed towards the outer edge of the distribution rotor, and configured to enable the transfer of contents from the pre-activation compartments of the distribution rotor to the reactors upon rotation of the distribution rotor, a lifting device, the lifting device being configured to enable the distribution rotor to move in vertical direction between an upper position and a lower position, a positioning device, the positioning device being configured to enable a rotation of the distribution rotor in the upper position independently from the centrifuge, the driving motor, the centrifuge and the distribution rotor having the same common axis, the driving motor being configured to enable a synchronized rotation of the centrifuge and the distribution motor in the lower position, an outflow channel, the outflow channel being positioned at the outer circumference of the centrifuge, the outflow channel arranged so that the siphon based outflows empty into said outflow channel continuous groove, the outflow channel further comprising a plurality of outflow openings, a system of outflow pipes, the outflow pipes being connected to outflow openings of the outflow channel and being positioned below the centrifuge, the distribution valve having a plurality of ports, the distribution valve being connected to stock solutions of reactants and/or solvents and/or activating reagents and/or coupling reagents via plurality of ports of the distribution valve and via tubing, and the control device configured to retrieve a sequence of a peptide to be synthesized and to determine a sequence specific timing protocol, the control device being connected to said driving motor, said dosing device and said lifting and positioning device.
	Claims 2-7, 10-14 depend on claim 1.
	Claims 15-17 are drawn to a method of parallel solid-based peptide synthesis using
the device according to claim 1.
	Claim 18 is drawn to a method for parallel oligomer synthesis comprising the step of providing the device according to claim 1.
Claim 19 is drawn to a method for oligonucleotide or carbohydrate synthesis comprising the step of providing the device according to claim 1.
Claims 20 is drawn to a of peptide synthesis using the device according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krchnak et al. (Continuous-Flow Solid-Phase Peptide Synthesis, 1987) is cited as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774